                 Case
   AO 196 (Rev. 04/10)   3:18-mj-06297-BLM
                       Application for a Search Warrant      Document 1 Filed 12/14/18 PageID.1 Page 1 of 19
   =========================================================================================
'-~·




                                                                         for the
                                                             Southern District of California

                 In the Matter of the Search of                             )
             (Briefly describe the property to be searched                  )
              or identifY the person by name and address)
                                                                            )
       One iPhone 6, white in black case, with serial number                )
        DNPQ94MCGRYH, currently located at 10385 Vista                      )
                                                                            )
             Sorrento Parkway, San Diego, CA 92121

                                              APPLICATION FORA SEARCH WARRANT                            1 8 MJ 6 2 9 7
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
   property to be searched and give its location):

       See Attachment A

   located in the             Southern               District of            _C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identifY the
   person or describe the property to be seized):
       See Attachment B


              The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                    ~evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    ~property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:
                Code Section                                                         Offense Description
           18 USC§ 371                                Conspiracy
           15 U.S.C. § § 78j(b), 78ff, and            Securities Fraud
           17 C.F.R. § 240.10b-5
              The application is based on these facts:
            See Attached Affidavit

              ~ Continued on the attached sheet.
              0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   Applicant's signature

                                                                                                  FBI SA John Roberts
                                                                                                   Printed name and title

   Sworn to before me and signed in my presence.


   Date:    /;?/f    #11
   City and state: San Diego, California                                                U.S. Magistrate Judge Barbara L. Major
                                                                                                   Printed name and title
          Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.2 Page 2 of 19


                                       AFFIDAVIT IN SUPPORT OF
 1                           APPLICATION FOR SEARCH AND SEIZURE WARRANT
 2          I,   John W. Roberts,               being duly sworn,          do hereby depose and state
 3   as follows:
 4          1.      I    am       a    Special    Agent     ("SA")       with       the     Federal    Bureau    of

 5   Investigation ("FBI"), assigned to the San Diego Division.                                       I have been

 6   employed by the FBI as a SA since October 1999.                                     I graduated from the

 7   College of         the Holy Cross             in 1995,       with a       degree in Accounting and

 8   Mathematics.            From 1995 to 1999,             I worked as a financial auditor at a

 9   major international accounting firm.                         During this time, I also received

10   a    license       as    a       Certified    Public    Accountant             in    the   Commonwealth     of

11   Massachusetts.
12          2.      While working as a SA, I have conducted, or participated in,

13   investigations of various violations of federal                                     law,    including white

14   collar crime.            Among other things,                I have conducted,              and assisted in,

15   the execution of numerous arrest warrants, search warrants, and seizure

16   warrants in investigations.                    Since June 2000,                I have been assigned to

17   squads responsible for investigating white collar offenses.                                       The squad

18   to which I am currently assigned specializes in investigating all forms

19   of     economic          crime,        including        corporate,              securities,       financial

20   institution, bank and investment fraud.

21          3.      In       the       nearly     nineteen       years     I       have     been    assigned     to

22   investigate             financial          crimes,      I      have           become       experienced      in

23   investigations involving all                    types of economic crimes,                     including the

24   methods and means employed by individuals who engage in these offenses.

25   In addition to my personal investigative experience,                                       I have consulted

26   extensively with other experienced agents                             of       the FBI,       other    federal

27   agents and officers,                 and securities regulators who have expertise in

28   investigations               involving      economic    crime.            I    have    attended       training
         Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.3 Page 3 of 19



 1 courses covering the topics of fraud and white collar crime, and other

 2 types of criminal violations.
 3         4.       The facts             set forth in this affidavit are based on my own

 4 personal knowledge; knowledge obtained from other individuals during my

 5 participation in this investigation,                                   including other law enforcement

 6 officers;          my        review      of         documents          and        records       related          to      this

 7 investigation; recorded conversations with insiders; communications with

 8 others who have personal                        knowledge of                the    events       and circumstances

 9 described         herein;          and     information           gained            through       my    training          and
10 experience.          Because this affidavit is submitted for the limited purpose

11 of establishing probable cause in support of the application for a search
12 and seizure warrant,                   it does not set forth each and every fact that I

13 or others have learned during the course of this investigation

14         5.       This affidavit is made in support of an application to search

15 the following cellular telephone:

16                  a. One       iPhone       6,       white    in black              case,     with     serial          number

17                      DNPQ94MCGRYH                   (hereinafter             ref erred          to     as            "SUBJECT

18                      TELEPHONE");
19 for items that constitute evidence,                                fruits,          and instrumentalities of

20 violations          of       federal       criminal         law,        namely,           conspiracy            to    commit

21 securities fraud in violation of 18 U.S.C.                                     §   371, and securities fraud
22 in violation of 15 U.S.C.                       §    §   78j(b),       78ff, and 17 C.F.R.                  §   240.lOb-5

23 occurring from January 1, 2016 through July 5, 2018.
24         6.       Based on my training and experience and the facts as set forth
25 in this affidavit,                 there is probable cause to believe that violations
2 6 of    18    U. S . C.   §    3 71 ,    and 15 U . S . C .         §    §   7 8 j (b) ,    7 8 ff ,   and 1 7 C . F . R .
27   §   240.lOb-5 have been committed by the user of the SUBJECT TELEPHONE.
28 There is also probable cause to believe that a search of the SUBJECT

                                                                2
      Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.4 Page 4 of 19



 1 TELEPHONE (as more particularly described in Attachment A) will reveal

 2 evidence of these crimes (as more particularly described in Attachment
 3 B) .

 4               PROBABLE CAUSE SURROUNDING THE CRIMINAL CONDUCT
 5 THE INDICTMENT IN THIS CASE

 6        7.    On June 29, 2018, a federal grand jury sitting in the Southern

 7 District of California handed down a sealed indictment against Gannon

 8 Giguiere and Oliver Lindsay.             The indictment, which the Court has since

 9 unsealed,    charges   Giguiere          and   Lindsay     with        conspiracy    to    commit

10 securities fraud in violation of 18 U.S.C.                  §   371, and securities fraud
11 in violation of 15 U.S.C.       §    §   78j(b), 78ff, and 17 C.F.R.             §   240.lOb-5.

12        8.    The indictment alleges a               conspiracy to conduct            two market

13 manipulation and pump-and-dump schemes.                   One of those schemes involved

14 Giguiere's and Lindsay's manipulation of the stock of Kelvin Medical,

15 Inc., which began in or about October 2017, and continued until in or

16 about March 2018.      The second scheme involved Giguiere's manipulation
17 of the stock of Eco Science Solutions,                 Inc.;     I am not aware of facts
18 indicating that Lindsay was involved in the latter scheme.

19 BACKGROUND

20        Pump-and-Dump Schemes Generally
21        9.    Based on my training and experience,                      and from consultation

22 with other agents and securities regulators,                       I   know that fraudulent
23 schemes surrounding the issuance, marketing, and trading of and in the
24 stock of small, thinly-capitalized (or "microcap") companies have been
25 widespread for years.     Although these frauds vary in their particulars,
26 in a typical scheme co-conspirators (1) secretly obtain control over a
27 small company that has shares of stock that can be publicly-traded,                           (2)
28 artificially    inflate   the       price      of   the    stock       (the   "pump")     through

                                                  3
      Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.5 Page 5 of 19



 1 misleading            corporate       disclosures,          call    rooms,     and    stock   promotion

 2 techniques (including, for example, penny stock newsletters and internet

 3 advertising) ,          and    ( 3)    sell     their       stock   into     the   rising market     for

 4 significant profits               (the "dump") .            Stock prices almost invariably go

 5 down   as    a        result   of      the    dump,     leaving      innocent        stockholders   with

 6 significant losses.

 7        10.   There are many aspects to a successful manipulation scheme,

 8 including the following:

 9              a.          Reaching agreement on conspirator roles.                      Co-conspirators

10 often play various roles in market manipulation schemes.                                This is driven

11 by the development of particular competencies, and a desire to separate

12 activities so regulators and law enforcement have a harder time linking

13 all aspects of the scheme.                    Some people create, or obtain and clean up,

14 a corporate shell that is suitable for manipulation.                               Others promote the

15 stock through call rooms,                    internet pages,        or penny stock newsletters.

16 Still others hold the conspirators' shares that they will sell into the

17 rising market and distribute the proceeds to the conspirators.                                   All of

18 these players are essential to a successful scheme, and co-conspirators

19 sometimes reach an agreement on who covers what costs, and how much of

20 the proceeds will go to which conspirators.

21              b.          Controlling            the         company's         outstanding        shares.

22 Manipulators are more successful when they control larger blocks of free

23 trading shares.           This allows them to impact the market price more easily,
24 and decreases            the chances          that other market participants will place
25 downward pressure on the stock price while the conspirators are trying

26 to increase the price.
27                  c.      Using        nominee     accounts.         Manipulators        almost    always
28 control bank and brokerage accounts, but often hold those accounts in

                                                           4
      Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.6 Page 6 of 19



 1 the name of other individuals or entities.                 This hides the fact that,

 2 e.g., those persons involved in the manipulation also manage and control

 3 significant aspects of the business, and persons selling stock into a

 4 rising market (the "dump") are also responsible for promotional efforts.

 5 Spreading out the shares among a larger number of nominee accounts also

 6 conceals that one person or group is responsible for most of the open-

 7 market activity in a stock, and facilitates manipulative trading in the

 8 stock.

 9             d.    Press        Releases    and      Corporate    Developments.       Stock

10 manipulators are able to sell the majority of their shares at relatively

11 high prices by getting innocent investors interested in the stock.                        Co-

12 conspirators often spend significant time developing an idea or product

13 that the Company is supposedly pursuing.                 They then cause the company

14 to issue press releases.              These releases often have a nugget of truth

15 that is exaggerated or presented in a misleading way.                      Press releases

16 are often issued in conjunction with efforts to promote the stock in

17 other ways.

18             e.    Stock Promotion.             Stocks are sometimes promoted through

19 high-pressure     call       rooms,    stock    newsletters,     and   advertisements      on

20 finance websites.           The point of these efforts is the same as that of

21 press releases        -    to get everyday investors interested in the stock,

22 which will increase demand for the stock.               This has two salutary effects:

23 the stock's price and volume increase,                  and the co-conspirators have
24 enough people to whom to sell their stock at inflated prices.                   Promotions

25 often tout recent corporate disclosures as a reason to buy the stock.

26             f.    "Building the Chart."               Co-conspirators commonly trade

27 stock between two or more accounts that they control,                      and engage in
28 other    forms   of       manipulative    trading.      Seeing    a    recent   history    of

                                                   5
        Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.7 Page 7 of 19



 1 increases in the price and volume of a given stock often incentivizes

 2 investors who have been exposed to promotions -                            investors who look up

 3 the stock chart on the internet can see upward trends that solidify

 4 their decision to invest in the company.

 5                g.      Controlled          Stock    Sales.        Co-conspirators            often    seek

 6 steady,       consistent and predictable movements                       in a    stock's price and

 7 volume.       They are able to get and keep investors interested in the stock

 8 if the price goes up steadily, as opposed to suddenly.                                  This way,      the

 9 conspirators can sell shares for longer periods of time, and ultimately

10 sell more shares for higher prices, on average, than they can when there

11 are dramatic swings in prices and volumes.                             Co-conspirators also seek

12 to    avoid        sudden   shifts     because         they    would    rather    not    attract       the

13 attention of regulators and law enforcement.                       Even during the promotional

14 period,       they     also       engage    in     manipulative        trading     to    support       the

15 appearance of strong investor demand for the stock.

16                h.      Distributing the            fraudulent      proceeds.           One person or

17 group     of        co-conspirators         is     often       responsible       for     selling       the

18 conspirators' shares into the market.                          They then often transfer money

19 through intermediary accounts, many of them offshore, when distributing

20 the proceeds          to    the    co-conspirators            who were    responsible         for    other

21 aspects       of    the scheme,       e.g.,      the       company's management         or    the shell

22 broker.

23         The Individuals and Entities Involved
24         11.    Gannon Giguiere - Based on information obtained from social

25 media     websites,         Giguiere       has   experience       in     information         technology,

26 having worked as Senior Director of Search at Altavista,                                 the internet

27 search company.             Based on his           recorded statements,           a    review of       the

28

                                                          6
      Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.8 Page 8 of 19


                                                          1
 1 website itself,            and according to CHS,           Giguiere has operated a        stock

 2 promotion website called TheMoneyStreet.com since at least as early as

 3 2016.     Based on the evidence gathered in this case,                     some of which is

 4 discussed below, I believe Giguiere was involved in the manipulation of

 5 the stock of Kelvin Medical,             Inc.    (Ticker: KVMD, or "Kelvin Medical"),

 6 among others.

 7         12.   CHS     -    CHS has   admitted to       investigators      that   he has   been

 8 involved in penny stock fraud for many years, and has had contact with

 9 many other repeat players in the industry.                      CHS states that,      since at

10 least as      early as       2016,   he was     involved in the promotion of stocks

11 through TheMoneyStreet.com.               CHS and his associate,           Gannon Giguiere,

12 paid for advertisements on websites like Yahoo Finance, where a click

13 on the ad links to a TheMoneyStreet. com landing page touting a particular

14 stock.    CHS    is       cooperating with      the   investigation,      and has     recorded

15 conversations         and    captured    evidence      of    written    communications    with

16 Giguiere, Lindsay, and others regarding the manipulation of many stocks.

17         13.   Oliver Lindsay - According to U.S. law enforcement databases,

18 Oliver Lindsay ("Lindsay") is a Canadian citizen.                      According to CHS, and

19 Lindsay's       statements      during   recorded phone         calls,    Lindsay primarily

20 resided in Georgetown,           Cayman Islands before his arrest in this case.

21 Based    on   Lindsay's        statements     during       recorded phone    calls,    Lindsay

22 operated an offshore brokerage firm known as CMGT Capital Management

23
   1
     In August 2017, the United States charged CHS in a sealed complaint with
24 conspiracy to commit securities fraud, in violation of 18 u.s.c. § 371, for
   his role in a scheme relating to the 2012 manipulation Cuba Beverage Company.
25 When approached by agents, CHS agreed to cooperate, the arrest warrant was

26 not executed, and the complaint was later dismissed without prejudice. CHS
   has entered into a cooperation agreement with the United States, has been
27 advised that he will be charged for his role in the prior scheme at the
   conclusion of the investigation, and is cooperating in hopes that the United
28 States will file a motion for downward departure under 18 U.S.C. § 3553
   and/or § 5Kl.1 of the Sentencing Guidelines.

                                                    7
       Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.9 Page 9 of 19



 1   ( "CMGT").    Based on the evidence gathered in this case, much of which

 2 is discussed below, I believe Lindsay was involved, along with Giguiere,

 3 in the manipulation of the stock of Kelvin Medical, among others. The

 4 SUBJECT TELEPHONE was seized from Lindsay on July 5, 2018.

 5        14.     According to its filings with the United States Securities and
 6 Exchange Commission        ("SEC"),     Kelvin Medical was a Nevada Corporation

 7 with its principal place of business in Nevada City,                     California,   and

 8 purported to be an "early participant in medical device and telehealth

 9 wearables with a       focus on the development of artificial intelligence

10 driven physical therapeutic technologies."
11 THE MANIPULATION SCHEME REGARDING KELVIN MEDICAL, INC. STOCK

12        15.     According   to    CHS,   and   Giguiere's      statements    on   recorded

13 telephone calls,       attorney Sharon Mitchell,             who was   Kelvin Medical's

14 corporate      counsel,    contacted Giguiere        about    becoming     involved with

15 Kelvin Medical, Inc.
16        16.     Based on Giguiere's recorded statements, Mitchell was unable
17 to collect on her legal fees from other individuals previously associated

18 with Kelvin Medical.        Mitchell then approached Giguiere, who agreed to

19 pay Mitchell's outstanding fees of $60,000 in order to obtain shares of

20 Kelvin Medical stock and access to the company's management.

21        Control over Kelvin Medical Stock

22        17.     According    to     brokerage       records     obtained     during     the

23 investigation,      Phenix Ventures,      LLC     ("Phenix Ventures")      purchased 1. 5

24 million shares       from an entity controlled by Mitchell,                and deposited

25 these shares in a domestic brokerage account                  (the "Domestic Brokerage
26 Account").      According to Kelvin Medical's filings with the SEC, Giguiere
27 was the "Managing Member" of Phenix Ventures.

28

                                                 8
     Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.10 Page 10 of 19



 1        18.   According to Giguiere' s      and Lindsay's     recorded statements,

 2 and attachments to messages sent to and from these two individuals,

 3 Giguiere arranged for a nominee entity to purchase a separate 1. 5 million

 4 shares from Mitchell.       According to brokerage records and Giguiere's and
 5 Lindsay's    recorded     statements,    these   shares   were   maintained    in   an

 6 entity's account at CMGT.          According to recorded statements made by

 7 Giguiere and Lindsay,       Lindsay managed and controlled trading activity

 8 in this entity's account on behalf of Giguiere.
 9        19.   According to Giguiere's recorded statements, he pursued other
10 ways by which he could own or control most of Kelvin Medical's free-

11 trading shares, including through additional purchases of stock directly

12 from Kelvin Medical, and purchases of shares from "friends and family"

13 of individuals previously associated with Kelvin Medical.

14        20.   During a recorded call on January 22,          2018 with Lindsay and
15 CHS, Giguiere stated that "the attorney wants me not to buy them [the

16 friends and family shares] in my name," so Giguiere wanted to purchase

17 those shares "somehow through CMGT,           using,   you know,    cash that we've

18 created."      Lindsay responded:       "We can do it     tomorrow.     I   have ... a

19 corporation we can use that has an account.            It will be a fresh name and

20 everything."     Giguiere then stated: "Sell a little bit of what you have

21 on hand and just use that cash."          Giguiere also stated that after his

22 contemplated additional purchases of Kelvin Medical stock, he would own
23 "100 percent of the balance" of the company's free trading stock.
24        21.   On March 9, 2018, Lindsay sent a message stating, in part, "it
25 would be great to see the DTC."          Based on my training and experience,

26 the phrase DTC refers to a list of a company's shareholders obtained
27 from   the   Depository    Trust   Corporation,    a   securities     clearinghouse.
28 Giguiere responded: "Your universe owns all shares in the float."

                                             9
                     Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.11 Page 11 of 19
f   j   ~   '




                 1         "Building the Chart" through Manipulative Trading

                 2         22.   Based on my training and experience,                       and discussions with

                 3 securities regulators,            I    know that         one type of manipulative trading

                 4 involves matched trades.                A matched trade is an order to buy or sell

                 5 securities that is entered with knowledge that a matching order on the

                 6 opposite side of the transaction has been or will be entered for the

                 7 purpose of      (a)    creating a           false   or misleading appearance           of active

                 8 trading in any publicly traded security or                         (b)    creating a    false   or

                 9 misleading appearance with respect to the market for any such security.

                10         23.   Based on my training and experience, I believe that a number

                11 of   statements       made   by       the   Giguiere      and   Lindsay    show an     intent   to

                12 manipulate the price and volume of Kelvin Medical stock in late 2017 and

                13 early 2018 through matched trades.

                14         24.   On a November 27, 2017 recorded call with CHS, Giguiere made

                15 several references to manipulating Kelvin Medical stock.                          For example,

                16 Giguiere stated:        "Now,     if we have 1.5 million shares,                well,    we have

                17 three million shares to sell, well then that's, we can suck down a lot

                18 of traffic, right?           ~   Because we can manage -- the nice thing about it

                19 is we can manage the price appreciation."

                20         25.   On the same call, CHS asked Giguiere "where would you like to

                21 see it on the 27th." Based on other statements during the call, I believe

                22 this question refers to the planned promotion start date on December 27,

                23 2017.     Giguiere responded "a dollar."                  Giguiere also stated on the call:

                24 "We've got 2.9 million shares, um, that, you know, we'll be able to sell

                25 as we allow this thing to go from a dollar to let's say 2 dollars."

                26         26.   On November 29, 2017, Giguiere stated in a message to Lindsay

                27 and CHS, "I have offers of $5,000 GTC ["good til close" orders] laddered

                28

                                                                       10
                     Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.12 Page 12 of 19
I   I   '   I




                 1 in .10 increments up to 1. 00 FYI .... so you guys can do your thing now

                 2 as BMA is clear."

                 3         27.    In a November 30,            2017    text,    CHS stated,       in part:      "ollie
                 4 [Lindsay], Thanks for the KV[MD] support bids/buys today.                          I think and

                 5 please G [Giguiere]             chime in,    it can just rest a few days."                  Lindsay

                 6 responded:      "Yes.      I'm leaking the ticker to a few greedy people in a

                 7 vague fashion.            Bids should be ther           [sic].      But I   agree w/        [CHS]."

                 8 Giguiere added:         "I suggest 1500 to 2000 shares a day in KV[MD] at .55

                 9 and I will just have a large offer there showing min, for the next 5 to
                10 7 trading days.           let's let a week go by right here with a little volume

                11 and at this price. then we can move it."
                12         28.    On December 5,        2017, Giguiere sent a message to Lindsay and

                13 CHS stating "I will move BMA [Giguiere's brokerage firm] to offer 3,000

                14 at .75 _, meaning I will drop them to 3000 from 50000 _ and then Ollie

                15 [Oliver Lindsay] can come in alongside them at .75."                        He then stated "I

                16 will have BMA then move to . 85 at 1000.                     ... So they can sell a touch up
                17 to 1.     _so will have them at .95 for 1000 and 1 for 1000."                           Giguiere

                18 also explained the reason for these bids and offers:                           "so it moves in

                19 nickles [sic]."

                20         29.    On   and    in    many   additional          recorded   calls     and   messages,
                21 Giguiere made statements similar to the foregoing that,                            based on my

                22 training and experience, represent an effort to coordinate trading and

                23 thereby       increase     the    published price           and   trading volume       of   Kelvin
                24 Medical's stock.
                25         30.    On December 8,        2017, Lindsay stated on a recorded call with
                26 CHS, "for some reason I'm a little bit, uh, hesitant about typing in all
                27 these details into this app.                       You can just imagine if it finds its
                28 way somewhere its fairly, ah, incriminating."

                                                                      11
                      Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.13 Page 13 of 19
I   i   "\   •




                  1        31.    On December 20, 2017, Lindsay stated on a recorded call with

                  2 CHS: "You and I talked about this before.                 I just mentioned to Gannon

                  3 that some of these text messages look just like really evil.                     I'd rather

                  4 just pick up the phone."
                  5        32.    On a March 14,         2018   call with Giguiere,       Lindsay and CHS,

                  6 Lindsay stated "I don't like typing some of this,                   these details in so

                  7 that's why I wanted to give a quick call."                   Giguiere replied:         "No,   I

                  8 totally agree, calls are, are, better, not trackable."

                  9        Corporate Disclosures
                 10        33.    On or about August 1, 2016, Kelvin Medical submitted to the

                 11 SEC a registration statement on Form S-1 that stated: "We are a Medical

                 12 Device technology company that              engages   in the development,          eventual

                 13 production and sale of a hot cold treatment device."                          The device,

                 14 according to the registration statement, was known as "Therm-N-Ice."
                 15        34.    On or about December 11,            2017,   Giguiere participated on a

                 16 recorded     cal 1   with   CHS .     Giguiere     stated:    "If   you   look    at    their

                 17 materials, and you look at their S-1, there's really nothing, okay.                       And

                 18 when you ask management, there's really ... there's kind of nothing there."

                 19 CHS responded,       in part,       "so you' re expanding his company              and his

                 20 story."      Giguiere replied: "Substantially.... We're making the whole story

                 21 up.    I mean this guy's story is I can put on a heat pad and a cold pad

                 22 at the same time.       Not interesting."

                 23        35.    Giguiere stated on a January 17, 2018 group chat with Lindsay

                 24 and CHS that he "[s] ent out KV Framework doc they are preparing to file
                 25 BK on. "
                 26        36.    On or about January 18, 2017, Kelvin Medical submitted to the
                 27 SEC a current report on SEC Form 8-K that stated "Kelvin Medical, Inc.
                 28 is    focused   on   developing       and   launching     next   generation      teleheal th

                                                                 12
             Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.14 Page 14 of 19
' ' .

         1 wearable      technologies,             for        tracking,     diagnostics,           and   therapeutic
         2 delivery,      that      positively           impact     one's      health         and well-being.      Our
         3 strategy not only focuses on those seeking to age gracefully and pain
         4 free through telehealth management,                         but also on the most competitive
         5 athlete working to maximize their bodily output.                                     Our Company intends
         6 to leverage artificial intelligence and machine learning combined with
         7 the    latest      advancements               in     monitoring         and        therapeutic    delivery
         8 technologies to increase the recovery and performance of the body."
         9        37.    On a January 18, 2018 call with CHS, Giguiere stated: "When,
        10 when this was presented to them [Kelvin Medical management] their jaws
        11 just hit the table            'cuz they're like                'I don't even know what you're
        12 talking about but it sounds great.'"
        13        Promotional Activity
        14        38.    As   previously discussed,                     CHS    has       reported     that   Giguiere
        15 manages      and   controls         a    website       known       as   TheMoneyStreet.com,           which
        16 promotes certain companies and their stocks.                              CHS states that he worked
        17 with    Giguiere         on   several          stock     promotions           on     TheMoneyStreet.com,
        18 including the promotion of Kelvin Medical and Eco Science Solutions.
        19        39.    On a recorded January 18, 2018 call with CHS, Giguiere stated
        20 that TheMoneyStreet.com's "landing page"                            for its promotion of Kelvin
        21 Medical      was   live,      but       "hidden".           According         to    Giguiere' s   recorded
        22 statements,        and    agents'        review        of    TheMoneyStreet.com            website,     the
        23 landing page became accessible to the public beginning on or about
        24 January 29, 2018 through in or about March 2018.
        25        40.    I am aware of evidence that Lindsay hired a phone room to
        26 promote Kelvin Medical stock.                        In a December 18, 2017 message to CHS
        27 about trading in Kelvin Medical stock, Lindsay attributed some trades

        28

                                                                  13
     Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.15 Page 15 of 19



 1 to a phone room.      "The bids this morning were phone room.        He'll do more
 2 tomorrow. "

 3       41.     According   to   popular   financial    websites,   Kelvin Medical' s

 4 stock price increased significantly during the period that Giguiere and
 5 Lindsay were involved in manipulative trading and promoting the stock.

 6 Its share price on November 29, 2017 was approximately $.22 per share.

 7 By March 20, 2018, the price was up to approximately $1.60 per share.

 8       False Statements to Securities Brokers
 9       42.     On October 25,     2017, Giguiere represented to his securities

10 broker in a "Rule 144 Seller's Representation Letter" that he "is not

11 at present and has        not been during       the preceding three months,      an

12 officer, director, or 10% shareholder of the Company or in any other way

13 an   'affiliate'     of the Company."       Shortly thereafter,    on November 1,

14 2017, Giguiere signed a questionnaire in which he answered "no" to the

15 question "[d]oes the client [Giguiere] have any relationship with the

16 issuer or its securities?"

17       Sales of Kelvin Medical Stock

18       43.     According   to   brokerage   records,    Phenix Venture' s   domestic

19 brokerage account obtained over $1.6 million from the sale of 1.5 million

20 shares of Kelvin Medical stock from on or about November 29, 2017 through
21 on or about January 16,          2018.   Many of these sales were to Lindsay's

22 clients.

23       44.     In a   March 12,     2 018 message to Lindsay and CHS,       Giguiere
24 stated: "as for the 1.5 [million shares] you have at CMGT, let's offload
25 that as quickly as we can... 3M [shares] more coming .. so net net would like
26 to get 1.5 [million] sold at 1.5 [dollars per share] and change and the
27 3m [shares] sold at 2.5 to 3 [per share]."            Lindsay replied "yes!!"

28

                                              14
             Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.16 Page 16 of 19
. ·-
        1         45.   Based on a   review of brokerage records,       from on or about

        2 December 8, 2017 through on or about March 15, 2018, Lindsay sold, or

        3 caused to be sold, approximately 263,000 shares of Kelvin Medical stock
        4 from the CMGT Accounts for gross proceeds of approximately $375,110.49.

        5         The SEC's Suspension of Trading in Kelvin Medical Stock

        6         46.   Based on information provided by the FBI, and the SEC's own

        7 analysis of the risks to investors who might transact in Kelvin Medical

        8 stock,    the SEC suspended trading in the company's stock on March 20,

        9 2018.

       10         47.   Giguiere, Lindsay and CHS discussed what may have caused the
       11 suspension,     and the ramifications,        in many calls and messages,     which

       12 began the same day they learned of the suspension.

       13         48.   On a recorded March 20,     2018 with CHS,    Giguiere speculated

       14 that the SEC reviewed Kelvin Medical's corporate disclosures and trading
       15 activity and concluded that the suspension was put in place because of

       16 several factors, including a significant increase in the company's stock

       17 price, and the lack of a product, employees, business or financing.

       18                PROBABLE CAUSE SURROUNDING THE SUBJECT TELEPHONE

       19         49.   The SUBJECT TELEPHONE was seized from Lindsay by the FBI on

       20 July 5, 2018, at the time Lindsay was arrested pursuant to the indictment

       21 in this case.
       22         50.   Giguiere   (who lives   in Orange County,    California),   Lindsay

       23   (who lived in the Cayman Islands), and CHS communicated frequently over
       24 the course of the Kelvin Medical scheme.           These communications included
       25 a significant volume of phone calls, emails, and text messages, including

       26
       27
       28

                                                   15
                    Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.17 Page 17 of 19
'   . .   "~




                1 messages transmitted via encrypted messaging platforms, such as WhatsApp

                2 and Snap chat .

                3        51.   Lindsay gave to CHS a specific phone number by which CHS could

                4 communicate with Lindsay.      CHS used this phone number to contact Lindsay
                5 throughout the manipulation schemes described above.               After the SUBJECT

                6 TELEPHONE was seized,     the FBI called the number that Lindsay gave to

                7 CHS, and the SUBJECT TELEPHONE rang.

                8        52.   On a recorded call, CHS asked Lindsay what devices he uses to
                9 communicate with CHS.        Lindsay stated he uses one or more iPhones for
               10 all of his communications, including SnapChat, WhatsApp, Telegram, and

               11 Proton mail.

               12        53.   Based on training and experience, the encrypted apps Lindsay

               13 used to communicate with Giguiere and CHS are often used on a cell phone,

               14 and these apps are readily available in the relevant app stores.
               15               PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

               16        54.   It is not possible to determine, merely by knowing the cellular

               17 telephone's make,    model    and serial       number,   the nature and types       of

               18 services to which the device is subscribed and the nature of the data

               19 stored on the device.        Cellular devices today can be simple cellular

               20 telephones and text message devices, can include cameras, can serve as

               21 personal digital assistants and have functions such as calendars and

               22 full address books and can be mini-computers allowing for electronic

               23 mail   services,   web   services   and    rudimentary     word    processing.     An

               24 increasing number of cellular service providers now allow for                    their
               25 subscribers to access their device over the internet and remotely destroy
               26 all of the data contained on the device.              For that reason,   the device
               27 may only be powered in a secure environment or, if possible, started in
               28 "flight mode" which disables access            to   the network.     Unlike typical

                                                            16
            Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.18 Page 18 of 19
,..


       1 computers,         many cellular telephones           do not have hard drives               or hard

       2 drive equivalents and store information in volatile memory within the

       3 device or in memory cards inserted into the device.                         Current technology

       4 provides some solutions for acquiring some of the data stored in some

       5 cellular telephone models using forensic hardware and software.                                   Even

       6   if   some   of    the       stored   information    on    the    device      may   be     acquired

       7 forensically, not all of the data subject to seizure may be so acquired.

       8 For devices that are not subject to forensic data acquisition or that
       9 have    potentially           relevant   data   stored     that    is   not    subject      to    such

      10 acquisition,        the examiner must inspect the device manually and record

      11 the process and the results using digital photography.                          This process is

      12 time and labor intensive and may take weeks or longer.

      13         55.   Following the issuance of               this warrant,        investigators will

      14 collect the subject cellular telephone and subject it to analysis.                                All

      15 forensic analysis of the data contained within the telephone and its

      16 memory card will employ search protocols directed exclusively to the

      17 identification and extraction of data within the scope of this warrant.

      18         56.   Based       on    the    foregoing,     identifying       and    extracting         data

      19 subject to seizure pursuant to this warrant may require a range of data

      20 analysis      techniques,        including manual        review,    and,      consequently,       may

      21 take weeks or months.              The personnel conducting the identification and

      22 extraction of data will complete the analysis within ninety (90) days,

      23 absent further application to this court.

      24                                             CONCLUSION

      25         57.   Based on the foregoing,               there is probable cause to believe

      26 that    the    items      identified      in    Attachment    B    have    been      used    in    the

      27 commission          of    a     crime    and     constitute        evidence,         fruits,      and

      28 instrumentalities of violations of conspiracy to commit securities fraud


                                                          17
     Case 3:18-mj-06297-BLM Document 1 Filed 12/14/18 PageID.19 Page 19 of 19



 1 in violation of 18 U.S.C.     §   371,   and securities fraud in violation of

 2 15 U.S.C. § § 78j (b), 78ff, and 17 C.F.R. § 240.lOb-5, and will be found

 3 at the telephone to be searched as provided in Attachment A.

 4

 5                                               Agent John
                                                 Bureau of Investigation
 6




 9

10

11                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            18
